Title: To James Madison from William Thornton, 9 December 1808
From: Thornton, William
To: Madison, James



City of Washington 9th. Decemr. 1808

that your petitioner has invented certain Improvements in Steam boats, including modes of propelling the same by Paddles, or a wheel or wheels at the Stern and improvement in boilers for Steam Engines for the Same, & for every other purpose where large & very hot fires are required; and also for the use of a certain kind of coal which gives out much heat in proportion to its quantity which renders it peculiarly useful for navigation with Steam; & Whereas your petitioner is desirous of obtaining an exclusive property in his said Inventions & Improvements he prays that Letters Patent may be granted for that purpose to him, his heirs Administrators & Assigns for the term of 14 years, for the full, exclusive right & liberty of making constructing using & vending to others to be used the said Improvements which are set forth in the Schedule hereunto annexed, with Drawings & Descriptions of the Same, & your petitioner as in duty bound &ca.

William Thornton

